Name: Commission Regulation (EEC) No 2465/82 of 7 September 1982 on the supply of common wheat to the Democratic Republic of Madagascar as food aido
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 9 . 82 Official Journal of the European Communities No L 263/5 COMMISSION REGULATION (EEC) No 2465/82 of 7 September 1982 on the supply of common wheat to the Democratic Republic of Madagascar as food aid by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/81 Q ; whereas it is necessary to specify, for the purposes of the Community measures envisaged , the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (3), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas , on 26 April 1982, the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 15 000 tonnes of cereals to the Democratic Republic of Madagascar under its food-aid programme for 1982 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 September 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p . 1 . ( 3 ) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (&lt; ¢) OJ No L 192, 26 . 7 . 1980 , p . 11 . ( 5) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 7) OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 263/6 Official Journal of the European Communities 11 . 9 . 82 ANNEX I 1 . Programme : 1 982 2. Recipient : Democratic Republic of Madagascar 3 . Place or country of destination : Madagascar 4 . Product to be mobilized : common wheat 5 . Total quantity : 15 000 tonnes 6 . Number of lots : three 1 . 5 000 tonnes 2 . 5 000 tonnes 3 . 5 000 tonnes 7 . Intervention agency responsible for conducting the procedure : ONIC : Office National Interprofessionnel des CÃ ©rÃ ©ales, 21 , avenue Bosquet, Paris 7Ã ¨me (telex 270807) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the bread-making quality required for intervention (moisture 14-5 % maximum) 10 . Packaging :  in bags ('),  quality of the bags : new jute bags ; minimum weight 600 g,  net weight of the bags : 50 kg,  marking of the bags in letters at least 5 cm high : ' FROMENT TENDRE / DON DE LA COMMUNAUTE ECONOMIQUE EUROPEENE A MADAGASCAR' 11 . Port of shipment : a Community port 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 23 September 1982 16 . Shipment period : 1 . 10 October to 25 October 1982 2 . 10 November to 25 November 1982 3 . 10 December to 25 December 1982 1 7. Security : 6 ECU per tonne (') Since the goods may be rebagged the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 11 . 9 . 82 Official Journal of the European Communities No L 263/7 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Indskibningshavn Verschiffungshafen Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partii MÃ ¦ngde til levering fob (t) Nach fob zu bringende Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Tonnage fob Tonnage Ã mettre en fob Tonnellaggio da mettere in fob Fob aan te leveren hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Port of shipment Port d'embarquement Porto d imbarco Haven van inlading 1 5 000 t (livraison octobre) Artonges LuyÃ ¨res (02) 3 750 t 10) 1 250 t FÃ ¦lleskabshavne Hafen der Gemeinschaft KoÃ ¹voÃ Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  SCA mutuelle de Nogent et Trainel, Quai du GÃ ©nÃ ©ral Sarrail 10400 F-Nogent-sur-Seine 5 000 t (livraison novembre) idem Nogent Anglure ( 10) 1 250 t (51 ) 1 250 t Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 2 3 SCA du Dunois 25, rue Pean F-28200 Chateaudun Bonneval (28) 2 500 t 5 000 t (livraison dÃ ©cembre) idem Bonneval (28) 1 400 t Lutz (28) 2 600 t Champrond (28) 1 000 1